617 N.W.2d 327 (2000)
463 Mich. 890
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Tobias Deshon ALLEN, Defendant-Appellant.
Docket No. 116469, COA No. 220687.
Supreme Court of Michigan.
October 10, 2000.
On order of the Court, the delayed application for leave to appeal from the October 15, 1999 decision of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CORRIGAN, J., would remand the case to the Court of Appeals for consideration as in leave granted, taking into account People v. Martin, 316 Mich. 669, 26 N.W.2d 558 (1947).